I am unable to concur with Division III of the majority opinion and therefore dissent therefrom. The portion of the opinion with which I disagree relates to the holding that appellee's photographic exhibits are admissible. It should be kept in mind that the accident that brought about this litigation occurred on November 26, 1941, and appellee's photographs were taken in the latter part of July 1942. Appellants objected to the admissibility of these exhibits because, it was claimed, the conditions shown by the photographs were not the same, or substantially the same, as they were at the time of the accident. In making the offer of these exhibits, counsel for appellee sought to qualify them by excepting from the photographs foliage on the trees and weeds and a car located near the last house on the north side of the street. I am not concerned about the fact that certain automobiles were shown in appellee's exhibits, about which the majority opinion makes considerable comment. What does concern me is the holding of *Page 757 
this court that will make possible the admissibility of exhibits that should be held entirely inadmissible by the making of certain exceptions in their offer.
The photographer testified on cross-examination that he did not see the crossing and the grounds thereabout on November 26, 1941, and that he could not tell how the conditions shown by the photographs taken by him actually compared with the conditions that existed at the time of the accident.
The appellee's exhibits show a heavy growth of verdant weeds and underbrush at and near the crossing and particularly about the railroad buildings. The appellants' photographs that were taken two days after the accident do not show any such luxuriant growth of weeds and underbrush. It is true that in the appellants' photographs there are shown some weed stalks that are apparently wilted and dry, but they are a considerable distance from the crossing and back of the railroad buildings. But these stalks of weeds do not, by the furthest stretch of one's imagination, indicate a similarity to the growth of weeds shown in appellee's photographs. It is unfortunate that the several photographs presented by the respective litigants cannot be shown in these opinions, inasmuch as I feel certain that the bench and bar of this state would be interested in observing just how far this court is disposed to go in making admissible photographs taken eight months after an accident, when physical conditions have materially changed. Appellee's Exhibit M shows such a growth of weeds that the railroad buildings are virtually obscured from view, yet the majority opinion states it is admissible because of the exception made in the offer. The majority opinion also holds that because Borcherding senior stated that appellee's photographs showed substantially the conditions at the time of the accident their value as evidence was a matter for the jury's determination. I do not think this should be the law. It is of interest to compare appellee's Exhibit M with appellants' Exhibit No. 6. These two pictures were taken from approximately the same point; one was taken two days after the accident and the other was taken eight months thereafter. They are as different as day is from night. Appellee's other photographs show weedy growths but not to the same extent as is shown by appellee's Exhibit M. *Page 758 
Borcherding, the real party in interest, in his testimony in chief, admits that the conditions shown by one of appellee's photographs were different than when the accident occurred. He testified:
"Exhibit M shows conditions different than the view that I had the day of the accident. I suppose the picture, Exhibit M, was taken when everything was green and the difference is in the weeds."
The general rule as to the admissibility of photographs is found in 32 C.J.S., Evidence, 620, section 715, where it is stated:
"Before a photograph may be admitted into evidence, it must be shown by extrinsic evidence to be a true and faithful representation of the place or subject it purports to represent as it existed at a time pertinent to the inquiry; and if for any reason it does not appear to represent the subject or condition existing at such time in such a way as to be instructive it may be excluded. Thus, where the appearance and condition of subjects or places at a certain time are sought to be shown, photographs taken after their appearance and condition had materially changed are generally inadmissible, and if, by reason of the susceptibility of the subject to change and the lapse of time involved, it appears likely that the condition is not the same, the photograph is not admissible in the absence of proof sufficient to negative that likelihood or to show that no change had actually occurred."
The basis on which photographs of locations which have been changed are admissible is further commented upon in the foregoing citation, at page 623, where it is stated:
"The fact that there have been changes in conditions, including even substantial changes, will not necessarily exclude a photograph where the changes can be and are explained, so that the photograph, as explained, will give a correct understanding of the condition existing at the time to which the controversy relates, and be practically instructive."
This is not the situation in the present litigation.
Further authority on the question as to the admissibility of photographs is found in the case of Stone v. Chicago, M., St. P. P.R. Co., 8 Cir., Iowa, 53 F.2d 813, 815, where it is stated: *Page 759 
"The proof required of the accuracy of a photograph varies with the nature of the evidence it is offered to supply. Here they were offered as a general representation of the crossing and surrounding physical conditions, as to which testimony had already been adduced * * *. They were not only a convenience for witnesses in explaining their testimony, but they were demonstrative evidence going to the physical situation of this crossing as it existed at the time of the accident, and were an aid to the jury in applying the testimony of the witnesses produced."
It has been the usual holding of this court that unless the photographs show that the conditions are the same as at the time of the accident involved in the litigation they are not admissible. In the case of Dice v. Johnson, 198 Iowa 1093, 1095, 1096, 199 N.W. 346, 347, a photograph of the scene of the accident taken one year to a day from the date of the accident was held inadmissible where there was a failure to show that the conditions were the same. In the case of Gose v. True, 197 Iowa 1094, 1096, 1097, 198 N.W. 528, 530, a photograph of an automobile involved in an accident on Armistice Day, 1921, which was taken on May 9, 1922, was held to be inadmissible where it was not shown that the photograph was taken under conditions similar to those on the night of the accident. In this last case, one of the lamps on the Gose car had been demolished in the accident and a new one had been installed and other conditions were not shown to be the same.
The question as to the admissibility of photographs on the basis that they show the condition of the location of a scene of an accident is largely within the discretion of the court. This was the holding in the case of Ingebretsen v. Minneapolis  St. L.R. Co., 176 Iowa 74, 83, 155 N.W. 327, 330, where it is stated:
"The sufficiency of the showing was a preliminary question for the court to pass upon when the photographs were offered, and the holding will not be interfered with except in clear case of abuse of discretion." (Citing cases.)
The question is then presented as to whether or not the photographs as offered by the appellee, and admitted by the *Page 760 
court, resulted in an abuse of discretion on the part of the trial court. I think there was such an abuse of discretion. The photographs were admittedly taken eight months subsequent to the time of the accident; they admittedly showed foliage on the trees and weeds that were not present at that time. Even though it was disclosed in the offer that the appellee excluded from the photographs the foliage and the automobile that were in some of the pictures, yet it cannot be denied that the conditions shown by these pictures must have been different from those existing at the time of the accident.
The statement made in Dice v. Johnson, supra, 198 Iowa 1093, 1096, 199 N.W. 346, 347, is quite applicable to our present situation. We there said:
"There are seasons when early frosts have destroyed the foliage before September 15th. This might have been so in September, 1917. If not, it was a simple matter to show such fact."
It is my conclusion that in admitting the appellee's exhibits the court abused its discretion. To hold that these exhibits were admissible would necessitate the overruling of our previous holdings in relation to the necessity of showing that the photographs show similarity of conditions at or about the time of an accident.
In this connection, support is found in 2 Jones on Evidence, 1938 Ed., 1097, 1101, section 581, where it is stated:
"Frequently photographs have been held to be inadmissible on the ground that they were taken at a time which was remote from that in controversy and under conditions which differed from those in dispute. * * * A photograph which is obscure and indefinite in details and which appears to have been taken after the conditions in question had changed is not admissible * * *."
A full discussion as to the admissibility of photographs taken subsequent to the time of an accident and which disclose circumstances and situations that are subject to change is found in 10 R.C.L. 1157, 1158, section 359. The comments there set forth support my contention. *Page 761 
It is my firm belief that the admission of appellee's photographs was an abuse of discretion on the part of the trial court and should require a reversal. The majority opinion states that "the jury was plainly told these pictures did not accurately show the condition of the foliage at the time of the collision, and could not have been misled by the fact there was foliage shown in the pictures."
It seems to me this is rather an extravagant statement in the light of the fact that it must be predicated upon the exception that appellee's counsel sought to make when he interrogated his witnesses relative to the photographs. And then, too, I would distinguish between "foliage," which is the term the majority opinion uses, and the high growth of weeds that virtually obscures the tallest railroad building. Different witnesses testified that the height of this building was from 12 1/2 to 15 feet. It seems to me that the admission of appellee's photographs was not only an abuse of discretion but was prejudicial. The jury could hardly be expected to remember that they were to keep in mind that they were to consider these photographs with the verdant "foliage" out. The jury had these pictures before them during their entire deliberation and it is to be expected that they would be affected, influenced, and prejudiced by their consideration.
I would reverse.
MILLER, HALE, and MANTZ, JJ., join in the foregoing dissent.